Citation Nr: 1505228	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.  

2.  Entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening the claims of service connection for a right knee condition and left knee condition.  

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.
 
A review of the documents in the Virtual VA paperless claims file reveal documents that are either duplicative in the paper claims file or irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issue of entitlement to service connection for bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied the service connection claims for a right knee condition and left knee condition; the Veteran did not perfect an appeal of that decision, and the decision became final.

2.  Evidence received since the April 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral knee condition.


CONCLUSIONS OF LAW

1.  The April 2009 decision that denied entitlement to service connection for a right knee condition and left knee condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.





Analysis

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran filed a claim to reopen her claim for service connection for a bilateral knee condition in August 2011.  In the September 2011 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  However, the RO weighed the evidence without reopening the claim.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence has been presented in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the April 2009 rating decision that denied the Veteran's claim of service connection for bilateral knee condition includes, private treatment records, private medical opinion and the Veteran's hearing testimony.  April 2011 and May 2013 private medical opinions received since that decision indicated that the Veteran's current knee pain is more likely than not related to an injury sustained in boot camp and the military.  The evidence submitted is indicative of a possible nexus between the Veteran's current bilateral knee condition and her period of active duty.  Thus, the Board finds that, in presuming their credibility, the evidence submitted since the last final denial is new and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for bilateral knee condition will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened, and the appeal is granted to this extent only.


REMAND

The Veteran contends that her bilateral knee condition is due to a fall that occurred during basic training.  Specifically, she testified at the June 2013 hearing that her bilateral knee condition is the result of a fall during physical training and was taken to the infirmary.  

The Veteran's service treatment records contain a physical profile, dated August 1975, that restricted prolonged running for one week due to dizziness and history of anemia.  There were no further treatment records found after the incident.  Additionally, the Board notes that her file contains two reports of medical history at separation, both dated March 1967, where the Veteran reported a history of "tricked" or locked knees in one report and denied having "trick" or locked knees in the other report.  In Section 25 (Physician's Summary and Elaboration), in both reports, there is no mention of the knees among the references to various other complaints and diagnoses.  The accompanying March 1967 report of medical examination showed normal feet, lower extremities, and spine on clinical evaluation.  

In August 2011, the Veteran provided a private medical opinion from Dr. T.P. dated April 2011.  The private physician reported that the Veteran continued to be treated for back and knee pain and these conditions have "certainly" been going on for "many, many years."  The examiner opined that "due to the length of time that she has back pain and knee pain, it is more likely than not related to injury sustained when she was in boot camp."  The examiner also stated that "I think this is totally related to that."  The private physician opined that her condition will not change in the future.  Underlying private examination reports from March 2011 to April 2011 by Dr. T.P. revealed that the Veteran reported right knee pain beginning in 1975 while the left knee started to give her trouble in her 40's.  The Veteran reported her bilateral knee pain had worsened in the past year and a half.  Magnetic resonance imaging (MRI) reports revealed chondromalacia patella in both knees.  The primary diagnosis was chondromalacia of patella with the onset date of September 1, 2009.  

Then, in June 2013, the Veteran provided another private medical opinion from Dr. C.P. dated May 2013.  The private physician found a history of chronic bilateral knee complaints and a May 2012 MRI revealed medial and lateral meniscus tear and chondral damage.  Physical examination revealed bilateral knees show no palpable effusions or palpable tenderness and knee motion was 0 to 130 degrees of flexion with moderate patellofemoral crepitus throughout range of motion.  The private physician diagnosed the Veteran with chronic bilateral knee pain secondary to patella femoral and medial compartment arthrosis, with medial meniscus tear.  The Veteran is treated with physical therapy and orthopedic footwear.  The examiner further noted that the Veteran queried whether previous military service in 1975 may have contributed to her current condition and she provided "some documentation from August 21, 1975."  The private physician concluded that it is as likely as not that this may have contributed to her current condition, as previous physical activities or injuries can produce arthrosis in certain individuals down the road.    

The Board finds that a VA examination and medical opinion should be obtained that considers the Veteran's entire file which contains such relevant evidence as service treatment records and post-service treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all VA and non-VA clinicians who have treated her for her bilateral knee condition since service separation.  Obtain all VA treatment records that have not been obtained already. Once signed releases are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether her bilateral knee disorder is etiologically related to service.  The entire claims file (including any pertinent records contained in the electronic file), must be made available to the examiner and the examination report should reflect such review.  

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disorder is etiologically related to service?  The examiner must specifically consider and discuss the April 2011 opinion by Dr. T.P. and the May 2013 opinion by Dr. C.P. 

A complete rationale should be given for each opinion expressed.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


